DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (US 5,149,508) in view of Swars (US 5,411,711).
Regarding claim 1, Bullock discloses a device for treating exhaust gases, comprising: an outer wall (44) having an opening (2, 3); a plurality of conductor tracks (77) which are arranged within an interior space that is surrounded by the outer wall (44) and wherein each of the plurality of 
Bullock does not expressly disclose a projection which protrudes outward from the interior space and is integrally formed with the outer wall, and the opening is arranged in the projection.
Swars teaches that it is conventional to provide a closed retaining caps (17, 18) or projection which protrudes outward from the interior space and is integrally formed with the outer wall (1), and the opening is arranged in the projection (17,18). Such configuration provides enclosure of the opening ends (2, 3) and its support structures (Col. 7 – Col. 8 and Figures 1-2).
Thus, it would have been obvious in view of Swars to one having ordinary skill in the art to modify the device of Bullock with a projection configuration as taught by Swars in order to gain the above benefit.
Regarding claim 2, the combination of Bullock and Swars shows a bead in the outer wall.
Regarding claim 3, Bullock discloses an electrode (72) and a conductor track carrier (42) within the interior space and, in the cavity, the electrode (72) is arranged between the opening and the conductor track 
Regarding claim 4, Bullock discloses that the electrode (72) further comprising a busbar (illustrated Fig. 5) which extends along at least one portion of the outer wall (44) in order to contact the one or more conductor tracks (77).
Regarding claim 5, Bullock a plurality of electrically conductive contact regions (76, 78) are provided next to one another on the electrode (72); and an insulating region (26) interposed between the plurality of contact regions (76, 78) on the electrode (72); wherein each of the plurality of electrically conductive contact regions (76, 78) is in electrical contact with a corresponding one of the plurality of conductor tracks (77).
Regarding claim 6, Bullock discloses that an electrical bushing (illustrated in Fig. 5) which passes through the opening and is electrically connected to the electrode (20, 22, 18, 19, 72) and is arranged for the electrode (20, 22, 18, 19, 72) to be electrically contacted from outside the outer wall (44) through the opening.

Regarding claim 8, either Bullock or Swars or the combination of Bullock and Swars discloses a first pole being part one of the plurality of conductor tracks; a second pole being part one of the plurality of conductor tracks ; a second projection which protrudes outward from the interior space and is integrally formed with the outer wall, and a second opening is arranged in the projection; wherein the first pole is electrically contacted in the interior space through the opening, and the second pole is electrically contacted in the interior space through the second opening (Bullock, Figs. 1-6 and Swars, Figs. 1-6).
Regarding claim 9, Bullock discloses that at least one of the plurality of conductor tracks (77) is designed to operate a heater which is arranged in the interior space (Col. 5, lines 32-64).




    PNG
    media_image1.png
    472
    799
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774